—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated September 16, 1998, which granted the defendants’ motion for leave to serve a late answer and denied her cross motion for leave to enter a judgment against the defendants upon their failure to appear or answer.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in granting the defendants’ motion for leave to serve a late answer and denying the plaintiff’s cross motion (see, Lichtman v Sears, Roebuck & Co., 236 AD2d 373; Richard Kranis, P. C. v European Am. Bank, 208 AD2d 904). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.